Name: Commission Implementing Regulation (EU) 2019/1256 of 23 July 2019 amending Implementing Regulation (EU) 2015/943 on emergency measures suspending imports of dried beans from Nigeria, as regards extending its period of application (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: international trade;  plant product;  foodstuff;  trade policy;  health;  means of agricultural production;  trade;  Africa
 Date Published: nan

 24.7.2019 EN Official Journal of the European Union L 196/3 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1256 of 23 July 2019 amending Implementing Regulation (EU) 2015/943 on emergency measures suspending imports of dried beans from Nigeria, as regards extending its period of application (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and food safety at Union and national level. It provides for emergency measures to be taken by the Commission, where there is evidence that food imported from a third country is likely to constitute a serious risk to human health. (2) Commission Implementing Regulation (EU) 2015/943 (2) suspended the import into the Union of dried beans under CN code 0713 39 00 from Nigeria due to the high number of cases of contamination with an unauthorised active substance dichlorvos at levels largely exceeding the acute reference dose tentatively established by the European Food Safety Authority. Pending the implementation by Nigeria of the appropriate risk-management measures, the prohibition was to apply until 30 June 2016. (3) Commission Implementing Regulation (EU) 2016/874 (3) extended the suspension of the import of dried beans from Nigeria until 30 June 2019 and applied it to two additional CN codes, 0713 35 00 and 0713 90 00, due to continued presence of dichlorvos in dried beans imported from Nigeria and the impossibility to achieve in short time compliance with Union food law requirements regarding pesticide residues. (4) In February 2018, Nigeria submitted a new action plan and stated that its objective was to control and streamline in particular dried beans, strengthen the legal and regulatory environment and build fundamentals for quality production of dried beans. However, the Commission understands that Nigeria has not yet implemented that action plan, nor granted any budgetary means for its implementation. The stage of implementation by Nigeria of the action plan as regards the integrated pest management and maximum residue levels of pesticides, do not allow the conclusion that Union requirements as regards pesticide residues on the relevant dried beans are met. (5) The duration of the imports suspension should therefore be extended for an additional period of three years, to allow Nigeria to implement the appropriate risk management measures and provide the required guarantees. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Implementing Regulation (EU) 2015/943 is replaced by the following: Article 5 This Regulation shall enter into force the day following that of its publication in the Official Journal of the European Union. It shall apply until 30 June 2022. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Regulation (EU) 2015/943 of 18 June 2015 on emergency measures suspending imports of dried beans from Nigeria and amending Annex I to Regulation (EC) No 669/2009 (OJ L 154, 19.6.2015, p. 8). (3) Commission Implementing Regulation (EU) 2016/874 of 1 June 2016 amending Implementing Regulation (EU) 2015/943 on emergency measures suspending imports of dried beans from Nigeria (OJ L 145, 2.6.2016, p. 18).